                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

PHALANZA S. FRANCISCO                                                                 PLAINTIFF

v.                                     Civil No. 4:19-cv-04059

UNITED STEEL WORKERS
LOCAL 752                                                                          DEFENDANT

                                             ORDER

       Before the Court is Plaintiff's Motion for Leave to Proceed In Forma Pauperis and Motion for

Service. ECF No. 1. The Court has reviewed the IFP application and finds it should be GRANTED.

       The Court also GRANTS Plaintiff's Motion for Service.

       This Court directs the U.S. Marshal to serve a copy of the Complaint filed on May 29, 2019

(ECF No. 1) and a copy of this order on Defendant by serving Defendant at the follow address:

       United Steel Workers Local 752
       3600 Washington Street
       Texarkana, Arkansas 71854

without prepayment of fees and costs or security thereof. Defendants are ordered to answer within

twenty-one (21) days from the date of service.

       The Clerk is directed to prepare and issue a summons and a USM 285.

       IT IS SO ORDERED this 5th day of June 2019.

                                                            /s/  Barry A. Bryant
                                                            HON. BARRY A. BRYANT
                                                            U. S. MAGISTRATE JUDGE
